WILLIAMS, J.
The plaintiff seeks to enjoin the defendant from discontinuing the supply of electric energy to plaintiff’s manufacturing plant as provided *532under the' terms of ascertain contract entered into on the 6th day of September, 1912, by and between the plaintiff and defendant’s predecessor. Upon a trial had before the circuit court of Jackson County judgment went for defendant. Plaintiff duly appealed.
The facts necessary to an understanding of the issues involved are few and simple and may be summarized as follows:
On September 6, 1912, the predecessor of the defendant power company, a public service corporation located at Kansas City, Missouri, entered into a contract with the plaintiff corporation whereby, for a certain specified price and- during the' life of the contract, it agreed to supply electric energy for the operation of the plaintiff’s manufacturing plant located within the corporate limits of said city.
On April 17, 1917, the Public Service Commission, proceeding in conformity with the provisions of the Public Service Commission Act, after a valuation was made and full hearing had, made an order establishing a schedule of rates which the defendant company should be permitted to charge for electric energy at Kansas City, Missouri.
It is not necessary that the details of the contract rates nor of the rates established by the Commission be given (because the legality of the Commission rate is not involved upon this appeal), but it is sufficient for the purpose of this case to say that the cost to plaintiff for the - electric energy required to operate its plant was higher under the rates established by the Commission.
The defendant threatened to discontinue the service if the appellant longer refused to pay the rate which had then been placed on file with the Public Service Commission and which was afterwards established as the proper rate by the Commission.
The appellant relying upon the contract refused to pay the amount demanded and' instituted this suit.
While there are some minor propositions discussed in the'briefs there is one main question which will dis*533pose of the case. We shall therefore confine our discussion to the one main question, viz.:
Did the order of the Public Service Commission fixing the rates which the defendant company could charge for electric energy at Kansas City, Missouri, supersede the rates fixed by the contract theretofore existing between the parties?
Under the recent holding in the cases of State ex rel. City of Sedalia v. Public Service Commission et al., 275 Mo. 201, and City of Fulton v. Public Service Commission, 275 Mo. 67, the above question must be answered in the affirmative.
In the Sedalia case supra it was held by Division One that the schedule of reasonable water rates fixed by the Public Service Commission superseded the rates fixed by contract between the municipal corporation and the public service corporation. It was there held (1) that the power to make rates for public service arises from the police power of the State; (2) that the instrumentality designated by statute to exercise such rate-making power is the Public - Service Commission; (3) that under the provision of Section 5 of Article 12 of the Constitution of Missouri the police power cannot be abridged by contract; (4) that therefore when the Public Service Commission fixes a schedule of reasonable rates for public service in conformity with the provisions of the Public Service Commission Act such rates automatically supersede all contract- rates coming in conflict therewith.
The above case was cited and approved by Court in Banc in the Fulton case supra.
The principle involved in the case at bar is the same as that involved in the two cases cited.
No valid reason can be stated why a rate contract entered into between a private manufacturing corporation. and a public service corporation (as is the situation here) would not (if permitted to stand) be just as much an abridgement of the rate-making power of the State as would a rate contract between a muni*534cipality and such public service corporation (as was the situation held in judgment in the cases above cited).
Appellant’s present contentions have been fully answered in the cases above cited. Further discussion is therefore unnecessary.
For the reasons stated in those.cases we hold that the contract rates involved in the case at bar must give way to the rates fixed by the Commission. .It therefore follows that the judgment should be affirmed. It is so ordered.
Walker, Faris, Blair and Woodson, JJ., concur; Bond, G. J., concurs in the result.